Exhibit 10.1 IN THE UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE In re: HANCOCK FABRICS, INC., et al. , ’’ 1 Debtors. Chapter 11 Case No. 16-10296 (BLS) Jointly Administered DEBTORS’ SECOND AMENDED JOINT CHAPTER 11 PLAN OF LIQUIDATION (as of May 5 , 2017) Mark D. Collins (No. 2981) Michael J. Merchant (No. 3854) Brett Haywood (No. 6166) RICHARDS, LAYTON & FINGER, P.A. One Rodney Square P.O. Box 551 Wilmington, Delaware 19899 (302) 651-7700 Stephen H. Warren Karen Rinehart O’MELVENY & MYERS LLP 400 South Hope St. Los Angeles, California 90071 (213) 430-6000 Jennifer Taylor O’MELVENY & MYERS LLP Two Embarcadero Center, 28th Floor San Francisco, California 94111 (415) 984-8700 ATTORNEYS FOR DEBTORS AND DEBTORS IN POSSESSION Dated: May 5, 2017 1 The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are Hancock Fabrics, Inc. (0905), Hancock Fabrics, LLC (9837), Hancock Fabrics of MI, Inc. (5878), hancockfabrics.com, Inc. (9698), HF Enterprises, Inc. (7249), HF Merchandising, Inc. (8522) and HF Resources, Inc. (9563). The Debtors’ mailing address is P.O. Box 4440, Tupelo, MS 38803. ARTICLE 1 DEFINITIONS A. Defined Terms . For the purposes of this Plan, all capitalized terms used herein but not otherwise defined shall have the meanings ascribed to them in this Article 1. Any term used in this Plan that is not defined herein, but is defined in the Bankruptcy Code or the Bankruptcy Rules, shall have the meaning ascribed to that term in the Bankruptcy Code or the Bankruptcy Rules. “ Administrative Claim ” shall mean a Claim for payment of an administrative expense of a kind specified in section 503(b) of the Bankruptcy Code and referred to in section 507(a)(1) of the Bankruptcy Code, including, without limitation, the actual, necessary costs and expenses incurred after the Petition Date of preserving the Estates and operating the businesses of the Debtors, including wages, salaries or commissions for services, compensation for legal and other services and reimbursement of expenses awarded under section 330(a) or 331 of the Bankruptcy Code, certain retiree benefits under section 1114(e)(2) of the Bankruptcy Code, certain pre-petition trade claims under section 503(b)(9) of the Bankruptcy Code and all fees and charges assessed against the estates under Chapter 123 of Title 28, United States Code. “ Allowed Administrative Claim ” shall mean an Allowed Claim that is an Administrative Claim. “ Administrative Expense Request ” shall mean a request for payment of an Administrative Claim that is to be filed with the Bankruptcy Court and served on counsel for the Debtors by no later than the Second Administrative Expense Request Deadline. “ Allowed Claim” or “Allowed Interest ” shall mean, respectively, any Claim against or Interest in the Debtors, proof of which was filed on or before the applicable bar date, if any, for such Claim or Interest with the Bankruptcy Court, or, if no proof of claim was filed, which has been or is hereafter listed by the Debtors in their schedules as liquidated in amount and not disputed or contingent and, in either case, as to which no objection to the allowance thereof, or motion for estimation thereof, has been interposed within the applicable period of limitation fixed by the Plan, the Bankruptcy Code, the Bankruptcy Rules or the Bankruptcy Court, or as to which an objection or motion to estimate has been interposed, following which such Claim or Interest has been allowed, in whole or in part, by agreement between the Claimholder and the Responsible Person or by Final Order; provided, however, that proofs of claim need not be filed with respect to compensation or reimbursement of expenses allowed by the Bankruptcy Court under section 328, 330, 331 or 503 of the Bankruptcy Code upon appropriate application; and provided further, after the Effective Date, the Debtors or the Responsible Person and any holder of a timely-filed General Unsecured Claim can agree that such Claim should be an “Allowed Claim,” and thereafter treat such Claim as an Allowed Claim without the need to seek further order of the Bankruptcy Court; provided further that any Post-Effective Date Major Settlement shall be subject to Article 9.F of this Plan. For purposes of determining the amount of an “Allowed Claim,” the Debtors may, at their option, deduct therefrom an amount equal to the amount of any claim which the Debtors may hold against the holder thereof, to the extent such claim may be set off pursuant to applicable law. 2 “ Allowed General Unsecured Claim ” shall mean an Allowed Claim that is a General Unsecured Claim. “ Assets ” shall mean with respect to the Debtors, all of the right, title, and interest in and to property of whatever type or nature owned by the Debtors or subsequently acquired by the Debtors, including any property of the Estates for purposes of section 541 of the Bankruptcy Code including, without limitation, Cash and Rights of Action, as of the Confirmation Date. “ Available Assets ” shall mean the Assets remaining after (i) the establishment of the Hancock Senior Claims Reserve and the Disputed Claims Reserve, (ii) the establishment of the Hancock Administrative Fund, (iii) any amounts remaining in the Hancock Senior Claims Reserve and Hancock Administrative Fund after amounts are paid pursuant to Article 9.A and (iv) net of any amounts designated as part of a carve-out for Fee Claims of Professionals, including without limitation the Carve-Out, Carve-Out Reserve, and Professional Fee Escrow. “ Avoidance Action ” means any Right of Action to avoid or recover a transfer of property of the Estates or an interest of any of the Debtors in property, including, without limitation, actions arising under sections 506, 510, 541, 542, 544, 545, 547, 548, 549, 550 and 553 of the Bankruptcy Code and any other applicable federal or common law. “ Bankruptcy Code ” shall mean the Bankruptcy Reform Act of 1978, as amended and codified in title 11 of the United States Code, 11 U.S.C. §§ 101-1532, as in effect on the Petition Date. “ Bankruptcy Court ” shall mean the United States Bankruptcy Court for the District of Delaware and any other court that exercises jurisdiction over the Chapter 11 Cases. “ Bankruptcy Rules ” shall mean the Federal Rules of Bankruptcy Procedure and the Official Bankruptcy Forms, as amended, the Federal Rules of Civil Procedure, as amended, as applicable to the Chapter 11 Cases and the Local Rules of the Bankruptcy Court, as applicable to the Chapter 11 Cases or proceedings therein, as the case may be. “ Bar Date Orders ” shall mean, collectively, (i) that certain order of the Bankruptcy Court entered on or about March 3, 2016 [D.I. 283] establishing bar dates for filing certain proofs of claim and (ii) that certain order of the Bankruptcy Court entered on or about September 21, 2016 [D.I. 1077] establishing bar dates for filing certain proofs of claim (including Administrative Claims), with only those exceptions permitted thereby. “ Board of Directors ” shall mean the board of directors of Hancock Fabrics, Inc. “ Business Day ” shall mean any day except a Saturday, Sunday or a “legal holiday,” as such term is defined in Bankruptcy Rule 9006(a). 3 “ Carve-Out ” shall have the meaning ascribed to it in the DIP Financing Order and the DIP Financing Agreement. “ Carve-Out Reserve ” shall have the meaning ascribed to it in the DIP Financing Order and the DIP Financing Agreement. “ Cash ” shall mean legal tender of the United States of America and equivalents thereof. “ Cash Collateral Order ” shall mean that certain Order (Final) (I) Authorizing Use of Cash Collateral, (II) Granting Adequate Protection, and (III) Granting Related Relief, entered by the Bankruptcy Court on or about March 2, 2016 [D.I. 272]. “ Chapter 11 Cases ” shall mean the above-captioned chapter 11 cases of the Debtors pending in the Bankruptcy Court and jointly administered with one another under Case No. 16-10296 (BLS). “ Claim ” shall mean, as against the Debtors (i) a right to payment, whether or not such right is reduced to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured or unsecured; or (ii) a right to an equitable remedy for breach of performance if such breach gives rise to a right to payment, whether or not such right to an equitable remedy is reduced to judgment, fixed, contingent, matured, unmatured, disputed, undisputed, secured or unsecured. “ Claimholder ” shall mean a holder of a Claim. “ Class ” shall mean a category of Claims or Interests as classified under this Plan. “ Common Stock ” shall mean all shares of Hancock Fabrics, Inc.’s common stock, no par value, issued and outstanding immediately subsequent to the Effective Date. “ Confirmation Date ” shall mean the date and time the Clerk of the Bankruptcy Court enters the Confirmation Order on its docket. “ Confirmation Hearing ” shall mean the hearing held by the Bankruptcy Court to consider confirmation of this Plan and related matters under section 1128 of the Bankruptcy Code, as such hearing may be adjourned or continued from time to time. “ Confirmation Order ” shall mean the order of the Bankruptcy Court confirming this Plan pursuant to section 1129 of the Bankruptcy Code. “ Consignment Claim ” shall mean a Claim as defined under section 9-102(20) of the Uniform Commercial Code, that is secured by a valid unavoidable purchase money security interest in or lien on inventory of the Debtors, but only to the extent (i) of the value, as determined by the Bankruptcy Court pursuant to section 506(a) of the Bankruptcy Code, of the Estates’ interest in the property of the Debtors that secures payment of the Claim and (ii) that the Claimholder has satisfied the requirements of applicable law (including sections 9-102, 9-103 and 9-324(b) and all other applicable provisions of Article 9 of the Uniform Commercial Code pertaining to consignments applicable to the Debtors). 4 “ Creditors’ Committee ” shall mean the Official Committee of Unsecured Creditors appointed in the Chapter 11 Cases [D.I. 112] by the Office of the United States Trustee for the District of Delaware pursuant to section 1102(a) of the Bankruptcy Code. “ Debtors ” shall mean, individually and collectively, Hancock Fabrics, Inc., a Delaware corporation; Hancock Fabrics, LLC, a Delaware limited liability corporation; Hancock Fabrics of MI, Inc., a Delaware corporation; hancockfabrics.com, Inc., a Delaware corporation; HF Enterprises, Inc., a Delaware corporation; HF Merchandising, Inc., a Delaware corporation and HF Resources, Inc., a Delaware corporation and, from and after the Effective Date, shall include any successor to the Debtors under the Plan. “ Deutsche Bank ” shall mean Deutsche Bank National Trust Company. “ DIP Financing Agreement ” shall mean that certain Debtor-in-Possession Credit Agreement dated as of February 3, 2016, as subsequently amended, including without limitation that certain First Amendment to Debtor-in-Possession Credit Agreement dated as of March 2, 2016 by and among inter alia , Wells Fargo, GACP and the Debtors. “ DIP Financing Order ” shall mean that certain Final Order Pursuant to 11 U.S.C. §§105, 361, 362, 363, 364 and 507(1) Approving Postpetition Financing, (2) Authorizing Use of Cash Collateral, (3) Granting Liens and Providing Superpriority Administrative Expense Status, (4) Granting Adequate Protection and (5) Modifying Automatic Stay and (VI) Granting Related Relief, entered by the Bankruptcy Court on or about March 2, 2016 [D.I. 273]. “ Disallowed Claim ” shall mean a claim or any portion thereof that (a) has been disallowed by a Final Order, (b) is Scheduled as zero or as contingent, disputed or unliquidated and as to which no proof of claim or Administrative Expense Request has been timely filed or deemed timely filed with the Bankruptcy Court pursuant to either the Bankruptcy Code or any Final Order of the Bankruptcy Court or otherwise deemed timely filed under applicable law or this Plan, (c) is not Scheduled and as to which no proof of claim or Administrative Expense Request has been timely filed or deemed timely filed with the Bankruptcy Court pursuant to either the Bankruptcy Code or any Order of the Bankruptcy Court or otherwise deemed timely filed under applicable law or this Plan, (d) has been withdrawn by agreement of the Debtors and the holder thereof or (e) has been withdrawn by the holder thereof. “ Disclosure Statement ” shall mean the disclosure statement that relates to this Plan, as approved by the Bankruptcy Court pursuant to section 1125 of the Bankruptcy Code and Bankruptcy Rule 3017, as such disclosure statement may be amended, modified or supplemented from time to time. “ Disputed Claim ” shall mean a Claim or any portion thereof, that is neither an Allowed Claim nor a Disallowed Claim, including without limitation Claims (a) have not been Scheduled by the Debtors or have been Scheduled as unknown, contingent, unliquidated, disputed or at zero, and for which a proof of claim has been filed in the Chapter 11 Case, (b) that are the subject of a proof of claim or Administrative Expense Request that differs in nature, amount or priority from the Schedules or (c) are the subject of an objection or whose holder is subject to an adversary proceeding filed with the Bankruptcy Court, which has not been withdrawn or overruled by a Final Order of the Bankruptcy Court; provided however, that a Claim shall not be a Disputed Claim to the extent it becomes an Allowed Claim or a Disallowed Claim. 5 “ Disputed Claims Reserve ” shall mean a Cash reserve that shall be maintained by the Responsible Person, in consultation with the Debtors and Post-Effective Date Committee (as applicable), in an interest-bearing account in the amount necessary to pay all Disputed Claims other than disputed Administrative Claims in accordance with the provisions of this Plan, if such Disputed Claims become Allowed Claims. In the case of any Claim based upon disputed ownership of an asset (including any Disputed Consignment Claim) or any other Claims subject to Litigation, the Cash amount reserved shall not exceed the net cash proceeds received by the Debtors from the disposition of the assets in dispute (after accounting for the Debtors’ contractual share and cost of sales) unless the Bankruptcy Court orders otherwise by Final Order. “ Disputed Consignment Claim ” shall mean a Disputed Claim that is (or is asserted to be) a Consignment Claim. “ Disputed Interest ” shall mean, respectively, any Interest which on or by the Effective Date (i) is the subject of an objection filed by the Debtors or any other party in interest and which objection has not been withdrawn or overruled by Final Order or (ii)has been disallowed by a Final Order. “ Distribution ” shall mean any distribution pursuant to the Plan to the holders of Allowed Claims. “ Distribution Date ” shall mean the date on which a Distribution is made by the Debtors in accordance with the Plan to holders of fully or partially Allowed Claims entitled to receive distributions under the Plan. “ Effective Date ” shall mean the first Business Day determined by the Debtors in consultation with the Creditors’ Committee on which all conditions to the consummation of this Plan set forth in Article 11.A. have been either satisfied or waived as provided in Article 11.B of this Plan and is the day upon which this Plan is substantially consummated. “ Estates ” shall mean the estates created by the commencement of the Chapter 11 Cases pursuant to section 541 of the Bankruptcy Code. “ Executory Contract ” shall mean an executory contract or unexpired lease described in Bankruptcy Code section 365. “ Exhibit ” shall mean an exhibit annexed to either this Plan or the Disclosure Statement. “ Existing Stock ” shall mean shares of stock of the Debtors that are authorized, issued and outstanding prior to the Effective Date. 6 “ Face Amount ” shall mean when (a) used in reference to a Disputed or Disallowed Claim, the full stated liquidated amount claimed by the Claimholder in any proof of claim timely filed with the Bankruptcy Court or otherwise deemed timely filed by any Final Order of the Bankruptcy Court or other applicable bankruptcy law and (b) used in reference to an Allowed Claim, the allowed amount of such Claim. “ Fee Application ” shall mean an application filed with the Bankruptcy Court in accordance with the Bankruptcy Code and Bankruptcy Rules for compensation of a Fee Claim. “ Fee Claim ” shall mean a Claim under sections 330(a), 331 or 503 of the Bankruptcy Code for compensation for professional services rendered and reimbursement of expenses incurred in the Chapter 11 Case made pursuant to a Fee Application. “ Final Order ” shall mean an order or judgment of the Bankruptcy Court, or other court of competent jurisdiction, entered on the docket of such court, that has not been reversed, rescinded, stayed, modified or amended, that is in full force and effect, and with respect to which: (a) the time to appeal, seek review or rehearing, or petition for certiorari has expired and no timely filed appeal or petition for review, rehearing, remand or certiorari is pending; or (b) any appeal taken or petition for certiorari filed has been resolved by the highest court to which the order or judgment was appealed or from which review, rehearing or certiorari was sought. “
